Dismissed and
Memorandum Opinion filed June 10, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-01028-CV
____________
 
IN THE ESTATE OF BEULAH ANN SHEPARD, An Incapacitated
Person
 
On
Appeal from Probate Court No. 4
Harris County, Texas
Trial Court Cause No. 374,762
 

MEMORANDUM
OPINION
            This is an appeal from a judgment signed August 12, 2009.  The
clerk’s record was filed December 16, 2009.  No brief was filed.
            On April 15, 2010, this court issued an order stating that the
court would dismiss the appeal for want of prosecution. unless appellant Eulinda
Kay Shepard submitted her brief, together with a motion reasonably explaining
why the brief was late, on or before May 14, 2010, See Tex. R. App. P. 42.3(b).
Appellant filed no brief
, motion, or other response.
            Accordingly, the appeal is ordered dismissed.
                                                                        PER
CURIAM
Panel consists of Justices
Anderson, Frost, and Seymore.